FILED
                           NOT FOR PUBLICATION
                                                                           SEP 04 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   17-30262

              Plaintiff-Appellee,                D.C. No.
                                                 2:13-cr-00140-TOR-1
 v.

SINYO SILKEUTSABAY; LA LY                        MEMORANDUM*
YANG; BOUALONG SILKEUTSABAY;
KHAMLAY SILKEUTSABAY,

              Defendants-Appellants.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Thomas O. Rice, District Judge, Presiding

                      Argued and Submitted August 26, 2019
                               Seattle, Washington

Before: HAWKINS, McKEOWN, and BYBEE, Circuit Judges.

      Appellants Sinyo Silkeutsabay, La Ly Yang, and Boualong Silkeutsabay

pled guilty to conspiracy to manufacture 100 or more marijuana plants in violation

of 21 U.S.C. § 846 and Appellant Khamlay Silkeutsabay pled guilty to misprision



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
of a felony in violation of 18 U.S.C. § 4. All four pled as a defense § 538 of the

Consolidated and Further Continuing Appropriations Act of 2015, which forbids

the Department of Justice from using congressionally allocated funds to inhibit the

implementation of state medical marijuana laws. Pub. L. No. 113-235, § 538, 128

Stat. 2130, 2217 (hereinafter § 538). The district court found that because

Appellants violated Washington state medical marijuana law, they were not

entitled to § 538’s protection, and thus their convictions could stand. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. Appellants made various claims about the burden of proof and the

availability of common law defenses in this case. Appellants concede that our

decision in United States v. Evans, 929 F.3d 1073 (9th Cir. 2019), disposes of each

of those issues.

      2. Appellants’ sole remaining claim is that § 538 shields them from this

prosecution. To reap § 538’s protection, Appellants must establish that they

strictly complied with Washington law in operating their medical marijuana

dispensaries and farm. United States v. McIntosh, 833 F.3d 1163, 1178 (9th Cir.

2016). They did not do so. Washington’s 2011 Medical Use of Cannabis Act

states a medical marijuana provider may not supply marijuana to more than one

patient within a given fifteen-day window. See Wash. Rev. Code § 69.51A.040


                                          2
(2012); see also id. § 69.51A.100 (2012). Appellants admit to having served

between ten and thirty patients a day in their dispensaries. This practice exceeds

the statutory limit, in clear violation of Washington law. Because Appellants failed

to strictly follow Washington law, § 538 does not protect them from federal

prosecution. See McIntosh, 833 F.3d at 1178.

      AFFIRMED.




                                          3